DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on 01/18/2022. Claims 1, 3, 5-7, 10 and 12-14 have been amended. Claims 1-15 are pending and an action on the merits is as follows.
Claim Objections
3.          Claim 14 is objected to because of the following informalities: claim 14, line 1, “(original)” should be changed to - -(Currently Amended)- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garner, (US 5,903,103 A), hereinafter refer to as Garner, in view of Weng et al., (US 5,812,063), hereinafter refer to as Weng.
           Regarding claim 1, Garner discloses a control circuit for controlling the electrical current supplied to a plurality of LED lights (12, 12’, fig.1) in a shoe (10, fig.1) comprising: 
a first control board (Fig. 1, 14, col.5, lines 14-22, module 14 is used to control the lighting of lights), the first control board including an electrical circuit (Fig. 2, 22, col. 6, line 5) including an integrated chip (24, fig.2B) electrically connected to the control board to receive electrical signals through the control board and to send electrical signals from the control board (col.6, lines 26-39 states that the control circuit 30 generates pulse to drive the LEDs 12, and control circuit 30 as shown in fig.3 is a circuit arrangement of 14 as shown in fig.1, col.4, lines 35-37)
the integrated chip including a processor (comprising 34 and 36, fig.3) and memory (42, fig.4A, the memory storing one or more predetermined sequences for causing a plurality of light emitting diodes to illuminate (col.6, lines 40-47); 
a portable power supply (28, battery, fig.3 or fig.2, col.6, line 7) electrically connected to the first control board for supplying electrical power to the first control board (as shown in fig.2); 
a plurality of light emitting diodes (12, 12’, fig.1) electrically connected to the first control board (as shown in fig.3); 
a motion sensor (col.5, lines 23-26) electrically connected to the first control board (as shown in fig.3); 
wherein the first control board, the portable power supply, the light emitting diodes and the motion sensor are integrated as a portion of a shoe (as shown in fig.1, col.4, lines 57-67) and wherein the motion sensor detects motion imparted to the first control board, causing the control circuit to switch into an operation mode wherein the integrated chip sends electrical signals to the light emitting diodes according to one of the predetermined sequences, causing the light emitting diodes to illuminate in patterns (col.6, lines 48-67 and col.7, lines 21-33, fig.4A is showing more detail schematic of the present invention, col.4, lines 38-42). 
           But Garner does not specifically disclose each timed sequence including at least three different illumination combinations of light emitting diodes, each illumination combination including at least three light emitting diodes wherein each illumination combination is different from a previous or a subsequent illumination combination as claimed. 
            However, Weng teaches a plurality of predetermined timed sequences (32 generates a time pulse signal, col.2, lines 19-20) for recall to cause a plurality of light emitting diodes (5, there are 5 of LEDs as shown in fig.3) to illuminate, each timed sequence including at least three different illumination (there are 5 of LEDs as shown in fig.3) combinations of light emitting diodes (mode 1 to mode 4, col.2, lines 32-43), each illumination combination including at least two or more light emitting diodes (there are 5 of LEDs as shown in fig.3) wherein each illumination combination is different from a previous or a subsequent illumination combination (mode 1 to mode 4, col.2, lines 32-43).
             Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Garner’s device with Weng’s because Weng provides the motivation flashing LEDs in this way can produce a fantastic lighting effect (col.1, lines 33-34). Further, it is considered as a design choice based upon an actual requirement so that the various designs of circuit may be satisfied.
           Regarding claim 2, the control circuit for controlling the electrical current supplied to a plurality of LED lights of claim 1, Garner, as modified above, further discloses wherein the plurality of light emitting diodes are mounted for electrical connection upon a second circuit board, the control board connected to the second circuit board through wires (col.5, lines 5-13, as shown in fig.1, Garner’s).  
           Regarding claim 15, the control circuit for controlling the electrical current supplied to a plurality of LED lights of claim 1, Garner, as modified above, further discloses wherein the motion sensor detects the amount of motion and varies an electrical signal provided to the integrated chip such that the integrated chip determines which light pattern to display based upon the electrical signal provided from the motion sensor (col.5, lines 22-48, Garner’s).

Allowable Subject Matter
6.       Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.         Applicant’s arguments have been fully considered but they are not persuasive. Applicant has amended claim 1 to particularly define the time sequence and the illumination pattern “a plurality of predetermined timed sequences for recall to cause 

Conclusion
8.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C./Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844